 TUTTLE & RIFT, INC.125ceiving employees and helpers, all other production and maintenanceemployees, office clerical employees, guards, professional employees,and supervisors as defined in the Act.We shall, however, make no final unit determination at this time,,but shall be guided in part by the desires of the employees as expressedin the election hereinafter directed. If a majority vote for the Petitioner, they will be taken to have indicated their desire to constitutea separate appropriate-unit, and the Regional Director conducting theelection is instructed to issue a certification of representatives to thePetitioner for the employees in the group described above, whichthe Board, in such circumstances, finds to be appropriate for purposesof collective bargaining.In the event that a majority do not votefor the Petitioner, these employees shall remain a part of the existingunit and the Regional Director will issue a certification of results ofelection to such effect.[Text of Direction of Election omitted from publication.].MEMBER RODGERStook no part in the consideration of the above Sup-plemental Decision and Directionof Election.Tuttle & Rift, Inc.andProduction and Miscellaneous WorkersUnion of Chicago and Vicinity,Local 705, Petitioner.Case No.13-RC-5364. June 11, 1957DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent election en-tered into between the parties and the Regional Director for the Thir-teenthRegion on February 12, 1957, an election by secret ballot wasconducted on February 27, 1957, under the supervision of the RegionalDirector among the employees in the appropriate unit set forth inthe stipulation.Upon completion of the election, the parties were fur-nished with a tally of ballots which showed that of approximately229 eligible voters, 96 cast votes for the Petitioner, 125 against, andI was challenged.On March 5, 1957, the Petitioner timely filed objections to the elec-tion and the conduct thereof, and timely served copies upon the Em=ployer.The objections alleged in substance that (1) during the courseof the election campaign, Tuttle & Kift, Inc., published a series ofletters which it sent to its employees, together with a photostatic copyof newspaper articles in an effort to persuade employees not to jointhe Union, and (2)in one of theletters the Company referred to theUnion as the "Capone Local."118 NLRB No. 6. 126DECISIONSOF NATIONALLABOR RELATIONS BOARDIn accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation and on April 4, 1957, issued andduly served upon the parties his report on objections -to the electionin which he recommended that the Board overrule the objections.On April 25, 1957, the Petitioner filed exceptions to the report onobjections.Upon the basis of the entire record in this case, the Board' makesthe following findings of fact :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce has arisen concerning the repre-sentation of employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties stipulated and we find that the following employeesof the Employer constitute a unit appropriate for -the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees including toolroomemployees, group leaders, and model makers, but excluding office cleri-cal employees, plant clerks, guards, professional employees, and super-visors as defined in the Act.5.In conformity with the Regional Director's recommendation, wefind no merit in the Petitioner's objections.In its exceptions the Petitioner alleges, in substance, that: (1) Thebarrage of propaganda unleashed by the Employer was designed toinstill fear among the employees that they would become the victimsof murder, bombing, and racketeering; (2) the Employer resorted totrickery and distortion so misleading as to preclude rational evalua-tion of its propaganda; and (3) the Regional Director failed to applyto the Employer's tactics the criteria promulgated to preserve civilizedstandards of campaigning.From February 11 to 23, the Employer addressed a series of six let-ters to its employees.The last two, dated February 20 and 23, re-spectively, contain material on which the Petitioner rests its objections.The letter of February 20 recites the purported history of the Peti-tioner from its inception in 1908, associating it with a record of mur-ders, bombings, and investigations.The Petitioner replied -to thisletter by challenging the Employer to 'a debate and issuing a copyof an article from the "Commerce Magazine" which praised the leader-ship of Ed Fenner, executive director of the Petitioner.On February23, the Employer distributed with its letter a photostatic compilation of'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act,the Board has delegated its powers in connection with this case to a three-member panel[Chairman Leedom and Members Murdock and Jenkins]. WESTBROOKMANUFACTURING COMPANY127newspaper headlines and reports purportedly substantiating the his-tory of racketeering and violence referred to in the letter of February20.The Petitioner replied with a renewal of its challenge to debate.There is no claim that the newspaper headlines and articles wereforged or that the letters were factually false.The claim is that byreviving the record of violence and murder not associated with thepresent administration of the Petitioner, the Employer falsely stimu-lated a fear of violence among the employees and instilled a threatof physical harm which prevented the free choice of a bargainingagent.We do not agree. As in theMerckcase,2 the statements com-plained of are obvious propaganda, clearly recognizable as such byemployees free and competent to evaluate it. In theGummed Prod-ucts 3andComfort Slipper 4cases the Board reiterated the principlethat campaign propaganda which includes exaggerations, inaccura-cies, partial trutjls, name-calling, and falsehoods, while not condoned,may be excused provided it is not so misleading as to prevent theexercise of a free choice by employees in the election of their bargain-ing representative.We accordingly adopt the Regional Director's recommendationsand. overrule the objections.As the Petitioner did not receive amajority of the votes cast, we shall certify the results of the election.[The Board certified that a majority of the valid votes was not castfor Production and Miscellaneous Workers Union of Chicago andVicinity, Local 705, and that this labor organization is not the exclu-sive representative of the employees in the unit found appropriate.]2Merck & Company,Inc.,104 NLRB 891.9 The Gummed ProductsCompany,112 NLRB 1092.4 ComfortSlipper Corporation,112 NLRB 183.Westbrook Manufacturing CompanyandUnited Brotherhood ofCarpenters and Joiners of America,AFL-CIO,Petitioner.CaseNo. 15-RC-1540. June 12, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c)- of the NationalLabor RelationsAct, ahearing was held before Loren P. Jones,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section3 (b) of the National LaborRelationsAct, theBoard has delegated its powers in connection withthis case to a three-member panel[Chairman Leedom and MembersMurdock and Rodgers].118 NLRB No. 18.